Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein the question was presented and necessarily passed upon whether defendant’s conviction under section 600 of the Vehicle and Traffic Law violated his constitutional rights under the Fifth Amend*914ment to the United States Constitution, made applicable to the States by the Fourteenth Amendment. Defendant also argued that his rights under the Fifth, Sixth and Fourteenth Amendments were violated by certain comments made by the prosecution at the trial and when defendant’s postarrest statement was received in evidence at his trial. The Court of Appeals held that defendant’s constitutional rights had not been violated. [See 22 N Y 2d 859.]